NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES !NTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

AVALANCHE INTERNATIONAL CORP., INC. (AVLP)

Convertible Promissory Note

June 30, 2015

 

$250,000.00

 

FOR VALUE RECEIVED, the undersigned, Avalanche International Corp., Inc. (AVLP)
(Maker), promises to pay to the order of GCEF Opportunity Fund, LLC. (Note
Holder), or the successors and assigns, up to the principal sum of One Hundred
Thousand Dollars ($225,000) (Principal) plus a Loan Fee of up to Twenty Five
Thousand Dollars ($25,000.00) for a total of up to Two Hundred & Fifty Thousand
Dollars ($250,000), subject to the terms and conditions set forth herein. The
interest rate will be Ten (10%) Percent annually, compounded monthly until
maturity. If the note is not repaid by June 30, 2016, then the interest rate
will become Twenty-Four (24%) Percent, compounded monthly from the date of the
default.

 

The funding of this note may be made in multiple tranches, of no less than Ten
Thousand ($10,000.00) Dollar increments, up to the total amount of this note of
One Hundred Thousand ($225,000.00) Dollars. All funding is at the discretion of
the Note Holder. Each funding shall have a separate twelve month term relative
to each funding date. All other facets of this agreement will be the same,
including, but not limited to the initial interest rate, if not repaid by the
maturity date(s) and the ability to convert this note into a convertible note
per the agreement of per the terms outlined herein. The Original Issue Discount
("OID") of Twenty-Five Thousand ($25,000.00) dollars will be pro-rata based upon
ten percent (10%) of the actual amount funded.

Principal and interest payment shall be made to: GCEF Opportunity Fund, LLC

1000 Fifth Street, Suite 200

Miami Beach, FL 33139

 

The principal and interest shall be due and payable at the end of the Initial
Term of One (1) Year from the date of funding (expected to be on or about June
30, 2016) without offset or deduction, in lawful money of the United States. As
written above, the twelve month Period, will carry an interest rate of Ten (10%)
percent (compounded monthly), and once the original term expires without full
payment, then the interest rate shall change to Twenty-Four (24%) percent
thereafter also compounded monthly.

GCEF Opportunity Fund, LLC, 1s providing this loan as a short term funding to
pay various operational expenses. This note will become convertible into common
stock of Avalanche International Corp., Inc. (AVLP) upon based upon the
following conversion terms:

 

 

1

 

a)The conversion price is the lower of $1.00 or 60% of the lowest closing price
of the twenty (20) days immediately preceding the date of the notice of
conversion.

 

Example 1: if lowest closing price of the twenty (20) days immediately preceding
the date of the notice of conversion is $2.00, then the conversion price is
$1.00 since $1.00 is less than 60% of $2.00.

Example 2: if lowest closing price of the twenty (20) days immediately preceding
the date of the notice of conversion is $1.50, then the conversion price is $.90
since 60% of $1.50 is less than $1.00.

 

b)The note may be converted in full at any time after the first thirty (30) days
at the Holder's discretion until such time as it is fully paid.

c)All interest, fees and principal may be included in the conversion.

d)If at any time in the year following the issuance of this note, the Maker
sells, grants any option to purchase, otherwise disposes of, or issues (or
announces any sale, grant or any option to purchase or other disposition) any
Common Stock of the Maker at an effective price per share that is lower than the
Conversion Price then in effect (a "Dilutive Issuance"), then the Conversion
Price shall be reduced to equal the effective price per share of such Dilutive
Issuance.

e)If the Maker shall (i) declare a dividend or other distribution payable in
securities, (ii) split its outstanding shares of Common Stock into a larger
number, (iii) combine its outstanding shares of Common Stock into a smaller
number, or (iv) increase or decrease the number of shares of its capital stock
in a reclassification of the Common Stock including any such reclassification in
connection with a merger, consolidation or other business combination in which
the Maker is the continuing entity (any such corporate event, an "Event"), then
in each instance the Conversion Price shall be adjusted such that the number of
shares issued upon conversion of the sum due and owing hereunder will equal the
number of shares of Common Stock that would otherwise be issued but for such
event.

f)In no event may the investor own more than 9.99% of the outstanding common
stock of Avalanche International Corp., Inc.

 

Avalanche International Corp., Inc. agrees to reserve five hundred (500,000)
thousand shares of unissued non-assessable shares of the common stock of the
Company and provide a Transfer Agent Irrevocable Letter of Instruction to do so.

 

The Maker agrees that if, at any time, and from time to time, the Board of
Directors of the Maker shall authorize the filing of a registration statement
under the Securities Act of 1933 on Form S-1, S-3, or S-4 in connection with the
proposed offer of any of its securities by it or any of its stockholders, the
Maker shall: (A) promptly notify each Holder that such registration statement
will be filed and that the Common Stock issuable to Holder upon conversion of
this Note at the Conversion Price then in effect (the "Registrable Securities")
will be included in such registration statement at such Holder's request; (B)
cause such registration statement to cover all of such Registrable Securities
for which such Holder requests inclusion; (C) use best efforts to cause such
registration statement to become effective as soon as practicable; (D) use best
efforts to cause such registration statement to remain effective until the
earliest to occur of (i) such date as the sellers of Registrable Securities have
completed the distribution described in the registration statement and (ii) such
time that all of such Registrable Securities are no longer, by reason of Rule
144 under the Securities Act, required to be registered for the sale thereof by
such Holders; and (E) take all other reasonable action necessary under any
federal or state law or regulation of any governmental authority to permit all
such Registrable Securities to be sold or otherwise disposed of, and will
maintain such compliance with each such federal and state law and regulation of
any governmental authority for the period necessary for such Holder to promptly
effect the proposed sale or other disposition.

 

The right of any Holder to request inclusion in any registration pursuant to
this Agreement shall terminate if all Registrable Securities may immediately be
sold under Rule 144.

2

 

Notwithstanding any other provision of this Section, the Maker may at any time,
abandon or delay any registration commenced by the Maker. In the event of such
an abandonment by the Maker, the Maker shall not be required to continue
registration of shares requested by the Holder for inclusion.

 

In connection with any offering involving an underwriting of shares of the
Maker's capital stock, the Maker shall not be required to include any of the
Registrable Securities in such underwriting unless they accept the terms of the
underwriting as agreed upon between the Maker and the underwriters selected by
it, and then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Maker. If the
total amount of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the amount of securities
sold other than by the Maker that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Maker shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the selling stockholders according to
the total amount of securities entitled to be included therein owned by each
selling stockholder or in such other proportions as shall mutually be agreed to
by such selling stockholders).

 

Maker will reimburse legal expenses to Note Holder for any costs and expenses
incurred in enforcing this Note to the extent allowable by applicable law. Those
expenses include, but are not limited to, reasonable attorney's fees.

 

Avalanche International Corp., Inc. (Maker) and GCEF Opportunity Fund, LLC
(Holder) waive the rights of Presentment and Notice of Dishonor. "Presentment"
means the right to require the Note Holder to demand payment of amounts due.
"Notice of Dishonor" means the right to require the Note Holder to give notice
to other persons that amounts due have not been paid.

 

The Maker represents and warrants to Holder:

 

Organization and Qualification. The Maker, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Maker is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.

 

Authorization; Enforcement. (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to agree to all fees charged, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Maker's Board of Directors and no further
consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.

 

No Conflicts. The execution, delivery and performance the Note by the Maker and
the consummation by the Maker of the transactions contemplated hereby will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or By-laws of the Maker, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Maker or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Maker or its securities are subject)
applicable to the Maker or any of its Subsidiaries or by which any property or
asset of the Maker or any of its Subsidiaries is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect).

 

No Integrated Offering. Neither the Maker, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under

3

 

circumstances that would require registration under the 1933 Act of the issuance
of this note or the Conversion Stock to the Holder.

 

No Investment Company. The Company is not an "investment company" required to be
registered under the Investment Company Act of 1940 (an "Investment Company").
The Maker is not controlled by an Investment Company.

 

This Note is a uniform instrument with limited variations in some jurisdictions.

 

Notices. Any notice herein required or permitted to be given shall be in writing
and may be personally served or delivered by courier or sent by United States
mail and shall be deemed to have been given upon receipt if personally served
(which shall include telephone line facsimile transmission) or sent by courier
or three (3) days after being deposited in the United States mail, certified,
with postage pre-paid and properly addressed, if sent by mail. For the purposes
hereof, the address of the Note Holder shall be GCEF Opportunity Fund, LLC, 1000
Fifth Street, Suite 200, Miami Beach, FL 33139; and the address of the Maker
shall be 5940 South Rainbow Ave., Las Vegas, NV 89118. Both the Holder or its
assigns and the Maker may change the address for service by delivery of written
notice to the other as herein provided.

 

Amendment. This Note and any provision hereof may be amended only by an
instrument in writing signed by the Maker and the Note Holder.

 

Assignability. This Note shall be binding upon the Maker and its successors and
assigns and shall inure to be the benefit of the Holder and its successors and
assigns; provided, however, that so long as no Event of Default has occurred,
this Note shall only be transferable in whole subject to the restrictions
contained in the restrictive legend on the first page of this Note.

 

Governing Law. This Note shall be governed by the internal laws of the State of
Nevada, without regard to conflicts of laws principles.

 

Replacement of Note. The Maker covenants that upon receipt by the Maker of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Note, and in case ofloss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which shall not include the posting
of any bond), and upon surrender and cancellation of such Note, if mutilated,
the Maker will make and deliver a new Note of like tenor.

4

 



Severability. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

Headings. The headings of the sections of this Note are inserted for convenience
only and do not affect the meaning of such section.

 

Counterparts. This Note may be executed in multiple counterparts, each of which
shall be an original, but all of which shall be deemed to constitute on
instrument.

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

MAKER:

 

/s/ Phil Mansour

Phil Mansour , President & CEO 

Avalanche International Corp., Inc.



June 30, 2014

 

NOTE HOLDER:

 

 

 

/s/ Eric Flesche

Eric Flesche, Managing Member

GCEF Opportunity Fund, LLC

Date: June 30, 2014

5

 



 